Citation Nr: 0202754	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Timeliness of request for waiver of overpayment of pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision dated in July 2000 by the 
Committee on Waivers and Compromises (COWC) of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the veteran apparently is incapacitated 
and has been since approximately 1996 and that he has given 
his power of attorney to his spouse who has prosecuted this 
appeal on his behalf.  Accordingly, the parties in this case 
are as styled on the title page of this decision.

In addition, the record reflects that there may have been a 
hearing before a Hearing Officer at the RO in January 2001.  
However, the transcript of that hearing is not of record.  
Efforts have been undertaken both at the Board and the RO to 
locate the missing transcript, to no avail.  In fact, there 
is some indication that a RO hearing may not have been 
conducted at all.  Subsequently, the appellant was provided a 
hearing before the undersigned Member of the Board in October 
2001, the transcript of that hearing is of record.  Since the 
appellant has had the opportunity to testify at a hearing, 
the Board will proceed with adjudication of the appellant's 
claim.


FINDINGS OF FACT

1. In October 1999, the veteran and the appellant were 
notified that the appellant's receipt of lottery winnings 
in 1996 caused their countable income to exceed the 
section 306 pension income limit of $12,977.00.

2. In June 2000, the appellant submitted a request for waiver 
of recovery of the overpayment.

3. There is no evidence within the record of error by VA or 
the postal authorities or the presence of other 
circumstances beyond the appellant's control such that 
there was a delay in the appellant's receipt of the 
notification of indebtedness.



CONCLUSION OF LAW

The appellant's request for waiver of recovery of overpayment 
of pension benefits in the amount of $6,996.00 was not 
timely, and therefore may not be considered.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that 38 U.S.C.A. § 5302(a) provides that 
recovery of an overpayment will be waived if recovery of such 
debt would be against equity and good conscience, so long as 
". . . an application for relief is made within 180 days 
from the date of notification of the indebtedness. . . or 
within such longer period as. . . is reasonable in a case in 
which the payee demonstrates. . . that such notification was 
not actually received by such payee within a reasonable 
period after such date. . ."  Similarly, the Code of Federal 
Regulations, at 38 C.F.R. § 1.963(b)(2), provides that, where 
a notice of indebtedness is issued on or after April 1, 1983, 
a request for waiver of such an indebtedness shall only be 
considered if made within 180 days following the date that 
the notice of indebtedness was issued.  If, however, an 
individual requesting waiver demonstrates that, as a result 
of an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing (including 
forwarding), the 180-day period may be extended.  In such 
exceptional cases, ". . . the 180[-]day period [is to] be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness."  § 1.963(b)(2).  

The record shows that the appellant was notified of the 
indebtedness, and of the right to request a waiver, by letter 
dated October 24, 1999.  The notification was sent to the 
last known address of record.  It was not until June 27, 
2000, more than 180 days later, that VA received a request 
for waiver.  Because the appellant failed to submit the 
request for waiver until well after the 180-day time limit 
had expired, such request may be deemed timely only if it can 
be demonstrated (1) that there was a delay in the appellant's 
receipt of the notice of indebtedness and (2) that such delay 
resulted from VA or postal error or from other circumstances 
beyond the appellant's control.  Id.  

While the appellant has argued that both she and her husband 
are impaired due to physical and mental difficulties, and 
that these impairments affected their ability to respond in a 
timely fashion to the notification, there is no contention 
that it was not received in the time customarily required for 
mailing.  Furthermore, her arguments regarding the veteran's 
social worker's involvement in allegedly failing to timely 
mail the request for waiver of the overpayment are 
unsupported within the record.  Even assuming for the purpose 
of argument that such events occurred, these actions do not 
relieve the appellant of her responsibility to ensure that 
the request for waiver had been timely filed.  In this 
regard, there is no indication of record that the social 
worker was a VA employee.

In the absence of any additional argument and evidence to 
satisfy the exception to the 180-day time limit, and because 
a request for waiver may not be considered unless timely 
filed, see 38 C.F.R. § 1.963(b), the June 2000 request for 
waiver may not be entertained.  



ORDER

The appeal is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

